DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 4-9, 18, 20, 23, 26, 28, 31, 37, 48, 50 and 52-54 are pending in the instant invention.  According to the Amendments to the Claims, filed October 19, 2020, claims 4-9, 18, 20, 23, 26, 28, 31, 37, 48, 50, 52 and 53 were amended and claims 3, 10-17, 19, 21, 22, 24, 25, 27, 29, 30, 32-36, 38-47, 49 and 51 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/884,593, filed August 8, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1, 2, 4-9, 18, 20, 23, 26, 28, 31, 37, 48 and 52, drawn to substituted pyrrolo[2,3-d]pyrimidines of the Formula (I’), shown to the right above, and/or a pharmaceutical composition thereof; (2) claim 50, drawn to substituted pyrrolo[2,3-d]-pyrimidines; and (3) claims 53 and 54, drawn to a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I’), shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1, 2, 4-9, 18, 20, 23, 26, 28, 31, 37, 48, 50 and 52-54 is contained within.

Reasons for Allowance

	Claims 1, 2, 4-9, 18, 20, 23, 26, 28, 31, 37, 48, 50 and 52-54 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrrolo[2,3-d]pyrimidines of the Formula (I’), as recited in claim 1; and (2) substituted pyrrolo[2,3-d]pyrimidines, as recited in claim 50, respectively.
	Consequently, the limitation on the core of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (I’) that is not taught or fairly suggested in the prior art is R13 on the periphery of the pyrrolo[2,3-d]pyrimidine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:


	The TITLE of the disclosure:
JAK INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRROLO[2,3-d]PYRIMIDINES AS JAK INHIBITORS”---

	The ABSTRACT of the disclosure:
Described herein are Janus kinase (JAK) inhibitors and methods of utilizing JAK inhibitors in the treatment of diseases, disorders or conditions.  Also described herein are pharmaceutical compositions containing such compounds.

	has been deleted and replaced with the following:
---“	Described herein are Janus kinase (JAK) inhibitors of the Formula (I’):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (I’)

and methods of utilizing JAK inhibitors of the Formula (I’) in the treatment of diseases, disorders, or conditions.  Also described herein are pharmaceutical compositions containing such compounds.”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I’):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (I’)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	X is CR11;

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is phenylene or C2-C9 heteroarylene;

	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is C2-C9 heterocycloalkylene;

	L1 is C1-C6 alkylene or C1-C6 heteroalkylene;
	L2 is a bond or C1-C6 alkylene;
	R1 is C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, or C2-C9 heteroaryl, wherein the C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, or C2-C9 heteroaryl is optionally substituted with 1, 2, or 3 independently selected R5 substituents;
	each R3 is independently halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 heteroalkyl, C(O)R8, C(O)N(R7)2, C(O)OR7, N(R7)2, NR7C(O)R8, NR7S(O)2R8, OR7, S(O)2R8, or S(O)2N(R7)2;
	R4 is hydrogen, C1-C6 alkyl, or C1-C6 heteroalkyl;
	each R5 is independently halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 heteroalkyl, C(O)R8, C(O)N(R7)2, C(O)OR7, N(R7)2, NR7C(O)R8, NR7S(O)2R8, OR7, =O, S(O)2R8, or S(O)2N(R7)2;
	each R7 is independently hydrogen, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 heterooalkyl, or C2-C6 alkenyl;
	each R8 is independently C1-C6 alkyl, C1-C6 heterooalkyl, C2-C6 alkenyl, C3-C6 cycloalkyl, or C2-C9 heterocycloalkyl;
	R11 is hydrogen or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted with 1, 2, or 3 independently selected R5 substituents;
	R12 is hydrogen, halogen, or C1-C6 alkyl;
	R13 is hydrogen or C1-C6 alkyl;
	each R14 is independently C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 heterooalkyl, N(R7)2, OR7, or =O;
	n is 0, 1, 2, or 3; and
	p is 0, 1, 2, or 3.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is C2-C9 heteroarylene.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is pyrrolylene, pyrazolylene, or imidazolylene.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 4, wherein the compound is of Formula (Ia’):


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula (Ia’)

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 5, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is pyrrolidinylene.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 6, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R14 is independently C1-C6 alkyl, C1-C6 haloalkyl, or =O.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R14 is independently C1-C6 alkyl.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein p is 1.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:

---“The compound of claim 6, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L2 is C1-C6 alkylene.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 18, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L1 is C1-C6 alkylene.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is unsubstituted C3-C9 alkyl.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 23, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is hydrogen.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 26, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R12 is hydrogen.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 28, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein n is 0.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 31, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X is CH.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 37, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R13 is C1-C6 alkyl.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable excipient.”---

	In claim 52, the entire text:
	has been deleted and replaced with the following:
---“A method of treating an inflammatory disease or autoimmune disease in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 52, wherein the inflammatory disease or autoimmune disease is selected from the group consisting of rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and atopic dermatitis.”---

	In claim 54, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Malecha (Reg. No. 67,939) on May 5, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624